Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154047                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154047
                                                                    COA: 324677
                                                                    Branch CC: 13-121067-FH
  KRISTOPHER ALLEN WADE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 17, 2016 and
  May 9, 2016 judgments of the Court of Appeals are considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the judgments of the
  Court of Appeals, and we REMAND this case to the Branch Circuit Court for
  reconsideration of the defendant’s motion to correct the presentence report. The motion
  was timely filed; therefore the procedures of MCR 6.425(E)(2) apply. Moreover, the
  defendant is not precluded from challenging information in the presentence report that
  had appeared in an earlier presentence report for a different offense but went
  unchallenged at that time.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           a0125
                                                                               Clerk